                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


RICKEY J. HARRIS, III,

       Petitioner,

       v.                                                          Case No. 20-CV-828-SCD

ERNELL LUCAS,

       Respondent.


                          REPORT AND RECOMMENDATION


       Rickey J. Harris, III, is currently in custody at the Milwaukee County Jail awaiting a

final hearing on allegations that he violated the conditions of his state extended supervision.

On June 3, 2020, Harris filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 challenging the timeliness of his final revocation hearing. See ECF No. 1. The matter

was assigned to this court, and Harris paid the $5.00 filing fee. Pursuant to my order, see ECF

No. 4, Harris filed an amended petition on July 2, 2020, see ECF No. 5.

       According to the petition, Harris was taken into custody on July 4, 2019. ECF No. 5

at 10. In January 2020, he filed a grievance arguing that his continued detention without a

revocation hearing violated his right to due process. See ECF No. 5-1. The notes

accompanying that grievance indicate that the revocation hearing had been suspended for

some time while Harris was undergoing a competency evaluation with respect to pending

charges. See id. at 3. Officials from the Wisconsin Department of Corrections also wrote

Harris letters explaining the agency’s position that his due-process rights were not being

violated. See id. at 1–2. Harris disagrees, arguing that he has been held beyond the fifty-day



            Case 2:20-cv-00828-SCD Filed 07/14/20 Page 1 of 3 Document 6
time limit set forth in Wis. Stat. § 302.335(2)(b) and Wis. Admin. Code HA § 2.05(4)(a). See

ECF No. 5 at 10–11. The final revocation hearing is scheduled for July 23, 2020. See id. at 3.

       Harris’s petition must be dismissed. “Relief for state pretrial detainees through a

federal petition for a writ of habeas corpus is available only after the petitioner has exhausted

his state court remedies.” Hibbler v. Wis. Dep’t of Corrs., 18-cv-941-bbc, 2019 U.S. Dist. LEXIS

184, at *4 (W.D. Wis. Jan. 2, 2019) (collecting cases). “In other words, a state prisoner must

give the state courts the opportunity to address his federal claims before he comes to federal

court.” Farr v. Spoden, 08-cv-0557-slc, 2008 U.S. Dist. LEXIS 87075, at *2 (W.D. Wis. Oct. 1,

2008). Despite complaining informally about the timeliness of the revocation hearing, Harris

still “has state law remedies available to him that are effective to address his claims: he can

file a writ of habeas corpus in the appropriate state circuit court; alternatively, he can raise his

objection to the timeliness of the hearing at the final hearing.” Id. Because these potential

remedies remain, Harris’s petition must be dismissed for failure to exhaust.

       Accordingly, I RECOMMEND that Harris’s petition, ECF No. 5, be DISMISSED;

that this action be DISMISSED; and that a certificate of appealability be DENIED. See

Coleman v. Labor & Indus. Review Comm’n, 860 F.3d 461, 475 (7th Cir. 2017) (holding that a

magistrate judge cannot “resolve the case finally” “unless all parties to the action have

consented to the magistrate judge’s authority”). The clerk of court is directed to randomly

assign this case to a district judge for consideration of this recommendation. Your attention

is directed to 28 U.S.C. § 636(b)(1)(B) and (C), Fed. R. Civ. P. 72(b)(2), and E.D. Wis. Gen. L.

R. 72(c), whereby written objections to any recommendation herein, or part thereof, may be

filed within fourteen days of service of this Recommendation. Objections are to be filed in

accordance with the Eastern District of Wisconsin’s electronic case filing procedures. Failure


                                                 2

          Case 2:20-cv-00828-SCD Filed 07/14/20 Page 2 of 3 Document 6
to file a timely objection with the district judge shall result in a waiver of your right to appeal.

If no response or reply will be filed, please notify the Court in writing.

        Dated this 14th day of July, 2020.




                                                     __________________________
                                                     STEPHEN C. DRIES
                                                     United States Magistrate Judge




                                                 3

          Case 2:20-cv-00828-SCD Filed 07/14/20 Page 3 of 3 Document 6
